Claim Rejections - 35 USC § 103

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 04/18/2022  is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9, 11-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2,613,849) in view of Di Sturco (US 4,858,760).

In re claim 1: A canister 2, comprising: an elongate body comprising a barrel region defining a first diameter, an enclosed first end (end adjacent 1), and an open second end 2a defining an end wall opposite the first end, the elongate body defining a central axis extending between the first end and the second end; and a cap 3 attached to the end wall to close the second end of the elongate body and enclose the cavity, the cap 3 comprising a separable septum 3a formed therein that includes a central region (center portion of 3a) and a relatively-thin perimeter (perimeter of the inner cup area of 3a) (col.2, ll.4-9) at least partially surrounding the central region for preferentially tearing of the perimeter to at least partially separate the central region from the cap 3 (see figure 4), the cavity filled with pressurized fluid (see figures 1-4 of Ward).
Ward discloses the claimed invention as discussed above with the exception of the following limitation that is taught by Di Sturco:
Di Sturco teaches the provision of a septum which includes a center region wherein the perimeter region has a thickness thinner than the thickness of the central region in order to offer a lower mechanical resistance to help with breaking when in use (see col.2, ll.25-30 of Di Sturco). With this in mind, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to  modify the perimeter region of Ward with a thinner perimeter region as taught by Di Sturco for the reasons discussed above.
In re claim 2: the perimeter completely surrounds the central region (see figures 1-4 of Ward).
In re claim 3: the perimeter extends partially around the central region to define a preferential hinge (see figures 1-4 of Ward).
In re claim 5: the cap 3 comprises an annular portion including a closed first end 3a and an open second end (rim end of cup shape 2) opposite the first end, the septum formed in the first end of the cap 3 (see figures 1-4 of Ward).
In re claim 6: the first end of the cap 3 further comprises an annular shoulder surrounding the perimeter region, the perimeter region having a thickness thinner than the thickness of the central region and the annular shoulder for preferentially tearing of the perimeter region to at least partially separate the central region from the annular shoulder (col.2, ll.4-9 of Ward). 
In re claim 7: the cap 3 further comprises a flange (flange of 3) extending radially from the cap 3, and wherein the flange is secured to the end wall to enclose the cavity (see figures 1-4 of Ward).
In re claim 8: the cap 3 comprises an annular portion including a closed first end and an open second end opposite the first end (cup shape), a flange (flange of 3) extending radially from the second end of the annular portion, the septum 3a formed in the first end of the cap 3; and the first end of the annular portion of the cap 3 is inserted into the open second end of the elongate body such that the annular portion is spaced from an interior surface of the second end and the septum 3a is disposed within the second end, the annular flange secured to the end wall of the second end of the elongate body, thereby enclosing a cavity (see figures 1-4 of Ward).
In re claim 9:  the cavity is filled with pressurized and/or at least partially liquefied gas (col.1, ll.1-11 of Ward).
In re claim 11: A canister 2, comprising: an elongate body comprising a barrel region defining a first diameter, an enclosed first end (end adjacent 1), and an open second end 2a defining an end wall opposite the first end, the elongate body defining a central axis extending between the first end and the second end; and a cap 3 comprising an annular portion including a closed first end and an open second end, a separable septum formed in the first end of the cap 3 comprising a central region (center portion of 3a) and a relatively-thin perimeter (perimeter of the inner cup area of 3a) (col.2, ll.4-9) at least partially surrounding the central region for preferentially tearing of the perimeter to at least partially separate the central region from the cap 3 (see figure 4),, the cap 3 secured to the end wall of the second end of the elongate body, thereby enclosing a cavity, the cavity filled with pressurized and/or at least partially liquefied gas  (col.1, ll.1-11 of Ward).
Ward discloses the claimed invention as discussed above with the exception of the following limitation that is taught by Di Sturco:
Di Sturco teaches the provision of a septum which includes a center region wherein the perimeter region has a thickness thinner than the thickness of the central region in order to offer a lower mechanical resistance to help with breaking when in use (see col.2, ll.25-30 of Di Sturco). With this in mind, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to  modify the perimeter region of Ward with a thinner perimeter region as taught by Di Sturco for the reasons discussed above.
In re claim 12: the cap 3 further comprises a flange (flange of 3) extending radially from the cap 3, and wherein the flange is secured to the end wall to enclose the cavity (see figures 1-4 of Ward).
In re claim 13: the first end of the annular portion of the cap 3 inserted into the open second end of the elongate body such that the annular portion is spaced from an interior surface of the neck region and the septum is disposed within the neck region, the annular flange (flange of 3) secured to the end wall of the second end of the elongate body, thereby enclosing a cavity (see figures 1-4 of Ward).
In re claim 14: the first end of the cap 3 further comprises an annular shoulder surrounding the perimeter region and extending inwardly from the annular portion, the perimeter region having a thickness thinner than the thickness of the central region and the annular shoulder for preferentially tearing of the perimeter region to at least partially separate the central region from the annular shoulder (col.2, ll.4-9 of Ward).
In re claim 16: the elongate body comprises a neck region extending from the barrel region and terminating at the second end (see figures 1-4 of Ward).
In re claim 17: the neck region has a diameter smaller than the first diameter (see figures 1-4 of Ward).
In re claim 18: the perimeter completely surrounds the central region (see figures 1-4 of Ward).
In re claim 19: the perimeter extends partially around the central region to define a preferential hinge (see figures 1-4 of Ward).
In re claim 21: the first end of the cap 3 further comprises an annular shoulder surrounding the perimeter region, the perimeter region having a thickness thinner than the thickness of the central region and the annular shoulder for preferentially tearing of the perimeter region to at least partially separate the central region from the annular shoulder (col.2, ll.4-9 of Ward). 


Claim(s) 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2,613,849) in view of Di Sturco (US 4,858,760) and in further view of de la Serna (US 7,156,257). Ward in view of Di Sturco teaches the claimed invention as discussed above with the exception of the following limitation that is taught by de la Serna:
In re claims 4 and 20: the central region has a dome shape 106 (see figures 7 and 8 of de la Serna).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the central region of Ward in view of Di Sturco to include a dome shape as taught by de la Serna in order to reduce the force necessary to penetrate the cap (see col.4, ll.20-38 of de la Serna).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2,613,849) in view of Di Sturco (US 4,858,760). Ward in view of Di Sturco teaches using a metal material in addition to the claimed invention as discussed above with the exception of the following specific limitation:
In re claim 10: the elongate body and the cap are formed from stainless steel and wherein the cap is welded to the second end to enclose the cavity.  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to choose stainless steel as its metal material in order to prevent rusting of the canister.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the previous  combination of references applied in the prior rejection of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735